TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00466-CR




Kyle Alexander Farrar, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 04-224-K368, HONORABLE BURT CARNES, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was originally due to be filed on November 21, 2005.  The court
reporter first informed the Court that the record would be completed by December 27, and later
requested an additional extension to January 30, 2006.  To date, the record has not been received.
The court reporter for the 368th District Court, Ms. Teresa Hall, is ordered to file the
reporter’s record no later than February 24, 2006.  No further extension of time will be granted.  See
Tex. R. App. P. 37.3(a)(2).
It is ordered February 2, 2006.
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish